Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 1/26/21.  Claim 1 has been amended.  Claim 21 has been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 21 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (US20190360783 A1) in view of Longman et al. (US 201000026554 A1).
As per claim 1, Whittaker discloses: a system for facilitating active protection of a target from a threat, the system comprising:
one or more platforms configured for directing operation of the system (see Whittaker at least fig. 5 and ¶ 87-88 "countermeasure deployment system [180a, 180b], computer system [112]"); and
(see Whittaker at least fig. 5 and ¶ 87 "one or all sensors installed on UAV [190], vehicle [110] and/or platforms for detecting offending/unauthorized UAV");
wherein said one or more platforms are configured for autonomously detecting said threat and autonomously providing instructions to one or more of said UAVs for neutralizing said threat (see Whittaker at least fig. 5 and ¶ 87 "one or all sensors installed on UAV [190], vehicle [110] and/or platforms for detecting offending/unauthorized UAV");
wherein each of said one or more UAVs is configured for communicating with said one or more platforms (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 "UAV interception control subsystem (ICS), UAV detection and tracking subsystem (DTS), countermeasure deployment control subsystem (CMDCS) with UAV communication module and drone identification & classification [212 & 215]").
Whittaker discloses the invention as detailed above. 
However, Whittaker does not appear to explicitly disclose wherein the threat is either a rocket or a missile. 
Nevertheless, the use of UAVs in neutralizing and/or protecting from rockets or missiles was well known in the art, prior to the effective filing date of the given invention, as is evident by the disclosure of Longman (see Longman at least Fig. 1-3 and par. 10-35).
One of ordinary skill in the art would have been motivated, prior to the effective fling date of the given invention, to combine Whittaker’s system for intercepting unmanned aerial vehicles with those of Longman’s active protection system in order to form a more robust and dynamic protection system for mobile and aerial platforms (i.e., by improving protection system by including protection against projectile threats such as RPGs, missiles, rockets or similar threats). 

Both Whittaker and Longman disclose claim 2: wherein at least some of said one or more UAVs are configured to hover in a fixed location (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 3: wherein at least some of said one or more UAVs are fixed-wing aircraft (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 4: wherein at least some of said one or more UAVs are configured to receive power from said one or more platforms and/or said target (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 5: wherein at least some of said one or more UAVs comprise surveillance equipment configured to facilitate detection of said threat (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 6: wherein said one or more UAVs are configured for transmitting surveillance data to said one or more platforms, and wherein said one or more platforms are configured for processing said surveillance data to detect said threat (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 7: wherein said surveillance equipment comprises one or more of an optical sensor, an infrared sensor, a motion sensor, a thermal sensor, or a pulse-Doppler radar (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 8: where said one or more platforms are configured to communicate with an active protection system for directing operation thereof (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 9: wherein one or more of said one or more UAVs comprise said active protection system (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 10: wherein said one or more platforms comprise said active protection system (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 11: wherein said active protection system comprises one or more hard-kill countermeasures (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 12: wherein one or more of said one or more UAVs are configured for intercepting said threat to neutralize said threat (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 13: wherein said hard-kill countermeasures comprise at least one of one or more projectiles or a laser weapon (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 14: wherein said active protection system comprises one or more soft-kill countermeasures (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 15: wherein said soft-kill countermeasures comprise one or more of chaff, radar jamming, electromagnetic pulses, or a radio frequency decoy (see Whittaker at least fig. 5 & 10 and ¶ 5, 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 16: wherein each of said one or more UAVs comprises a location sensor configured to determine an absolute location thereof (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 17: being configured to determine a relative location of each of the one or more UAVs with respect to the one or more platforms and/or other of the one or more UAVs (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 18: wherein said one or more platforms are configured for installation on said target (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 19: wherein said target comprises a vehicle (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Both Whittaker and Longman disclose claim 20: configured to implement machine learning to improve performance of at least one task (see Whittaker at least fig. 5 & 10 and ¶ 87-88 & 95-97 and see Longman at least Fig. 1-3 and par. 10-35).  
Motivation for combining Whittaker and Longman, in the instant claim, is the same as that in claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663